Title: From Thomas Jefferson to David Humphreys, 4 July [1784]
From: Jefferson, Thomas
To: Humphreys, David



My dear sir
Boston July 4. 6. oclock P. M. [1784]

A letter which I wrote you by express to bring you on here will have informed you of the circumstances which have occasioned me to sail from hence. A tissu of unfortunate events has deprived me of the pleasure of your company. We have waited till this moment in expectation of your joining us, but the return of the express now informs us you had left New-haven and therefore we sail in the instant. I inclose you in my original of this date, and leave in the hands of Colo. Ingersol here, Mr. Lovell’s receipt for the order for seven hundred and fifty dollars to you and his promise to pay it, and the money is in bags waiting for you. I have time to add one article only. It is that if no previous connection nor engagement with either of my collegues should prevent it, you will do me the favor of taking up your quarters with me wheresoever and how long soever we shall be engaged together in the execution of this commission. I shall provide accomodations and make all my arrangements in this hope. If you should receive this or it’s original so that you may go in the French packet, it will be a good mode of passage. In that case perhaps you can negotiate your money here for as much in New York. If you should not, I trust that you may take your passage in any London bound ship and get ashore on the coast of France somewhere between Ushant and Calais, and come on directly to Paris. I cannot tell you where to enquire for me. Perhaps in the hotel d’Orleans, hotel de Valois, or hotel de Luxembourg. If in none of these Dr. Franklin at Passy will be able to inform you. I am indeed mortified with my failure in having you with me, and the more so as my counsel originally produced it. But it is too late to repine. Therefore Adieu till I see you & be assured of the esteem with which I am Dr. Sir Your friend & servt.,

Th: Jefferson


P.S. If you negotiate your order, authorize the assignee of it to ask for and open the letter for you which I leave with Colo. Ingersol and which incloses the paper.

